Exhibit 10.1


EXECUTION COPY
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is entered into as of May 14, 2018, by and among
(a) DELEK US HOLDINGS, INC., a Delaware corporation, as administrative borrower
(in such capacity, “Administrative Borrower”) for itself and the other Borrowers
party to the Credit Agreement referred to below, (b) WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, “Agent”), and (c) the Issuing Banks
party hereto (each, a “Consenting Issuing Bank” and collectively, the
“Consenting Issuing Banks”). All terms used herein that are defined in the
Credit Agreement (as defined below) and not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, Borrowers, Guarantors, Lenders, and Agent are parties to that certain
Second Amended and Restated Credit Agreement, dated as of March 30, 2018 (as the
same may now exists and may be amended, modified, supplemented, extended,
renewed, restated, or replaced from time to time, the “Credit Agreement”);
WHEREAS, in accordance with the Credit Agreement, Lenders have made and continue
to make Loans and other financial accommodations to and for the benefit of
Borrowers, in each instance pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement;
WHEREAS, Administrative Borrower has requested, and the Consenting Issuing Banks
have agreed, to re-allocate such Consenting Issuing Banks’ Individual Letter of
Credit Sublimits, as hereafter set forth; and
WHEREAS, Administrative Borrower, Agent, and the Consenting Issuing Banks are
willing to amend the Credit Agreement on the First Amendment Effective Date (as
defined below), as set forth herein, subject to the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
incorporated into and made a part of this Amendment, the covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the
undersigned, intending to be legally bound, does hereby agree as follows:
AGREEMENT
 
1.Amendment. Schedule 1.2 to the Credit Agreement is hereby amended and restated
in its entirety in the form appended to this Amendment as Exhibit A, and the
respective Individual Letter of Credit Sublimits of the Consenting Issuing Banks
are hereby re-allocated as set forth therein.
2.Representations and Warranties. Administrative Borrower, on behalf of itself
and each other Loan Party, hereby represents and warrants to Agent and each
other member of the Lender Group, that (i) the execution, delivery, and
performance by such Loan Party of the Loan Documents to which it is a party
(including, without limitation, this Amendment) have been duly authorized by all
necessary action on the part of such Loan Party, and (ii) each Loan Document
(including, without limitation, this Amendment) has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’




--------------------------------------------------------------------------------




rights generally, and (iii) the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party (including, without
limitation, this Amendment) do not and will not (x) violate (A) any provision of
federal, state, provincial, or local law or regulation applicable to any Loan
Party or its Restricted Subsidiaries, where such violation could reasonably be
expected to have a Material Adverse Effect, (B) the Governing Documents of any
Loan Party, or (C) any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party where such violation could
reasonably be expected to have a Material Adverse Effect, or (y) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under (A) any Material Contract or any Intermediation Facility where
any such conflict, breach or default could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, or (B) any Term Loan
Document of any Loan Party or its Restricted Subsidiaries.
3.Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to Agent, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being herein called the “First Amendment Effective Date”):
(a)    After giving effect to this Amendment, no Default or Event of Default
shall have
occurred and be continuing.
(b)    The Agent shall have received counterparts of the signature pages to this
Amendment, duly executed by Administrative Borrower and each Consenting Issuing
Bank.
4.Continued Effectiveness of the Credit Agreement and other Loan Documents.
Administrative Borrower, on behalf of itself and each other Loan Party, hereby
(a) acknowledges and consents to this Amendment, (b) confirms and agrees that
the Credit Agreement and each other Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the First Amendment Effective
Date all references in the Credit Agreement and any such other Loan Document to
“the Credit Agreement,” the “Agreement,” “thereto,” “thereof,” “thereunder” or
words of like import referring to the Credit Agreement shall mean the Credit
Agreement as amended by this Amendment, and (c) confirms and agrees that to the
extent that the Credit Agreement and any such other Loan Document purports to
assign or pledge to Agent for the benefit of Lender Group, or to grant to Agent
for the benefit of Lender Group and Bank Product Providers, a security interest
in or Lien on, any Collateral as security for the Obligations of any Loan Party
from time to time existing in respect of the Credit Agreement (as amended
hereby) and the other Loan Documents, such pledge, assignment, and/or grant of
which security interest or Lien is hereby ratified and confirmed in all
respects. This Amendment does not and shall not affect any of the Obligations of
any Loan Party, other than as expressly provided herein, including, without
limitation, Borrowers’ obligation to repay the Loans in accordance with the
terms of Credit Agreement, pay or repay all other Obligations as provided in the
Loan Documents to which it is a party, all of which Obligations shall remain in
full force and effect. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power, or remedy of Agent
or any Lender under the Credit Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document.
5.Miscellaneous.
(a)    This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile or other electronic
method of
    2
 




--------------------------------------------------------------------------------




transmission shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.
(b)    Headings and numbers have been set forth herein for convenience only.
Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Amendment.
(c)    THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(d)    Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Credit Agreement. Accordingly, it shall
be an Event of Default under the Credit Agreement if any representation or
warranty made by a Loan Party under or in connection with this Amendment shall
have been untrue, false or misleading in any material respect when made.
(e)    Each provision of this Amendment shall be severable from every other
provision
of this Amendment for the purpose of determining the legal enforceability of any
specific provision.
(f)    Borrowers will pay on demand all Lender Group Expenses in connection with
the
preparation, execution and delivery of this Amendment or otherwise payable under
the Credit Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to Agent.
[Signatures on Following Page]
    3
 






--------------------------------------------------------------------------------





final2018firstamendme_image1.jpg [final2018firstamendme_image1.jpg]






--------------------------------------------------------------------------------





final2018firstamendme_image2.jpg [final2018firstamendme_image2.jpg]






--------------------------------------------------------------------------------





final2018firstamendme_image3.jpg [final2018firstamendme_image3.jpg]






--------------------------------------------------------------------------------





EXHIBIT A TO
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
 
Schedule 1.2
Individual Letter of Credit Sublimits
 
Lender
Individual Letter of Credit Sublimit
Wells Fargo Bank, National Association
$250,000,000
Bank Leumi USA
$15,000,000
Israel Discount Bank of New York
$10,000,000
Fifth Third Bank
$5,000,000
Bank of Montreal
$20,000,000
Total
$300,000,000

 
 
 
 
 
 
 
 
 
 


